DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 05/15/2019.

This is a Final Office Action on the Merits, in response to Applicant’s Amendment filed/received 5/19/2022.  All pending claims have been considered below.

Status of Claims
Claims 1-20 are pending.
Claims 1, 12, and 18 are amended.
Claim 17 is previously presented.
Claims 2-11, 13-16, 19, and 20 are presented as originally.

Response to Arguments
Regarding Applicant’s argument starting on page 11 regarding claims 18-20: Applicant argues that amended claims 18-20 no longer contain the antecedent basis issue previously cited in the 35 USC § 112(b). These arguments, with respect to the rejection made under 35 USC § 112(b) have been fully considered, and have been found persuasive. The 35 USC § 112(b) rejections have been withdrawn, but a new rejection under 35 USC § 112(b) has been noted (see below).
Regarding Applicant’s argument starting on page 11 regarding claims 1-20: Applicant argues that amended claims 1-20 are patent eligible under 35 USC § 101. These arguments have been fully considered, and have been found persuasive. The amended claims filed 5/19/2022 are patent eligible under 35 USC § 101 due to the ordered combination of additional elements providing meaningful limits, including a user terminal device, a network, an external database, creating a probabilistic hotel demand forecast model by way of unsupervised continual machine learning via a processor of the user terminal device, a user terminal device of the hotel, internal database, and conserving resources of the network and the user terminal device of the company by reducing a number of iterations and time to find agreement between the user terminal device of the company and a user terminal device of the hotel by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location.
Regarding Applicant’s argument starting on page 23 regarding claim 1: Applicant argues that claim 1 is not taught by the cited prior art under USC § 103. Specifically, Applicant argues: 1. The prior art of record does not fairly disclose or suggest "creating a probabilistic hotel demand forecast model by way of unsupervised continual machine learning via a processor of the user terminal device of the company." 2. The prior art of record does not fairly disclose or suggest "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." 3. The prior art of record does not fairly disclose or suggest "computing a probabilistic hotel demand forecast for a hotel ... based on a statistical analysis of prior hotel stays at the hotel ... with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed by the computer based on a prior effect of at least the financial data on a number of prior hotel stays." 4. The prior art of record does not fairly disclose or suggest "conserving the network and the user terminal resources by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location conserving the network and the user terminal resources by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location."  These arguments have been fully considered, but arguments 1 and 2 are moot in light of the USC § 103 rejection below, and arguments 3 and 4 are unpersuasive. 
With regard to Applicant’s argument 1 starting on page 23, it has been fully considered, but is moot. Examiner respectfully maintains that Adkins in view of Cotton in view of Vavul teaches creating a probabilistic hotel demand forecast model, however Examiner agrees with Applicant that Adkins in view of Cotton in view of Vavul does not disclose creating the model by way of unsupervised continual machine learning. Ramani, however, cures the deficiencies of Adkins in view of Cotton in view of Vavul in teaching the use of unsupervised continual machine learning to create a model.
With regard to Applicant’s argument 2 starting on page 25, it has been fully considered, but is not persuasive. Applicant argues that Adkins in view of Cotton in view of Vavul does not disclose "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." Applicant cites Adkins, Cotton, and Vavul and states that the references do not teach  “two separate entities (e.g., entity A and entity B), the processing and data used, is performed by entity A (i.e., the company) with respect to entity B (i.e., the hotel) using the resources and data of entity A (i.e., the company),” and that the references cited therefore do not teach "receiving a first set of data by a user terminal device of a company over a network, comprising financial data of the company from an internal database of the company." Specifically, Applicant argues that Vavul does not remedy the deficiencies of Adkins in view of Cotton, but Examiner respectfully disagrees. Examiner is appreciative for the clarifying descriptions and analogy provided by Applicant, but disagrees with Applicant’s assessment of the combination of Adkins in view of Cotton in view of Vavul. As shown in the citations of Vavul, Vavul teaches analyzing data corresponding to specific users belonging to a company stored on the company’s internal database. This is further clarified by [Abstract] and [0042] where Vavul describes tailoring travel bookings based on client preferences and based on data collected from Internal Databases ... maintained by the client. Fig. 1 and [0037] further bolster Examiner’s argument stating that the “Travel Manager 105 acts as an intermediary between a first party comprising information suppliers 101 and a second party comprising clients 103 and end users 104.” Examiner maintains their rejection as shown in the 35 USC § 103 section below.
Applicant’s argument 3 starting on page 31 is similar to Applicant’s argument 2 in its issue with the internal database claim language and how Adkins in view of Cotton in view of Vavul teach this claim language. As shown in the citations of Vavul, Vavul teaches analyzing data corresponding to specific users belonging to a company stored on the company’s internal database. This is further clarified by [Abstract] and [0042] where Vavul describes tailoring travel bookings based on client preferences and based on data collected from Internal Databases ... maintained by the client. Fig. 1 and [0037] further bolster Examiner’s argument stating that the “Travel Manager 105 acts as an intermediary between a first party comprising information suppliers 101 and a second party comprising clients 103 and end users 104.” Examiner maintains their rejection as shown in the 35 USC § 103 section below.
Regarding Applicant’s argument 4 starting on page 33, the claim language as written conserving resources of the network and the user terminal device of the company is merely an intended result of reducing a number of iterations and time to find agreement between the user terminal device of the company and a user terminal device of the hotel which is merely an intended result of displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location. The only functional claim language of these limitations is displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location, which Examiner maintains is disclosed Adkins in view of Cotton in view of Vavul as shown in the rejection below. As noted in the 112(b) rejection below, it is unclear which user terminal device is being referred to in line 14 of claim 1, but Examiner believes their interpretation is accordance with Applicant’s intentions. Applicant appears to focus their arguments on the deficiencies of each cited reference individually but is not considering the teachings of Adkins in view of Cotton in view of Vavul in combination. Examiner maintains that Adkins in view of Cotton in view of Vavul disclose a company user terminal device displaying a probabilistic hotel demand forecast for a hotel, which, as described above, has been determined to be the only functional claim language for the limitations in question.
Regarding Applicant’s arguments regarding claims 2-20, Examiner maintains their rejections on the same basis of the rejections of claim 1 discussed above in the Response to Arguments and below in the USC § 103 rejections section. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (line 14) recites the limitation the user terminal device which is unclear since it can be interpreted in two different ways: a) the user terminal device is referring to the previously recited user terminal device of the company, or b) the user terminal device is referring to the previously recited user terminal device of the hotel. For examination purposes the user terminal device will be interpreted as the user terminal device of the company, consistent with interpretation a) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US Pat. App. Pub. No. US 20140222518 A1) in view of Cotton (US Pat. App. Pub. No. US 20190066133 A1) in view of Ramani (U.S. Pub. No. 2020/0042925) in view of Vavul (U.S. Pub. No. 2005/0033616).
	Regarding Claim 1, “[a] computer implemented method, comprising”,
	Adkins teaches “receiving a first set of data by a user terminal device of a company over a network, comprising financial data ... from an internal database ... and at least one of holiday data, industrial event data, or weather data from an external database” (“…method comprises the step of receiving electronic data having marketing information… competitive pricing information includes, for example, the customers won and lost by competitors for certain prices of the competitor properties…” (Adkins [0019])).
	Adkins does not teach, but Cotton teaches “receiving a first set of data by a user terminal device ... over a network, comprising financial data ... from an internal database ... and at least one of holiday data, industrial event data, or weather data from an external database” (“…system and method for providing data science as a service (DSaaS) using a real time data prediction contest. The method may be executed on a specially programmed computer system comprising one or more computer processors, electronic storage devices, and networks. The method may comprise the steps of: presenting a consumer interface via a network, wherein the consumer interface allows a data consumer to (a) identify a subject data source having data fields that can be predicted, (b) specify at least one data field to be predicted, and (c) specify timing constraints and cost constraints on the prediction of the data fields; presenting a participant interface via the network…” (Cotton [0009]), “[d]ata and information maintained by the servers and personal computers shown by FIG. 1 may be stored and cataloged in one or more databases, which may comprise or interface with a searchable database and/or a cloud database…” (Cotton [0291]), “[a]s shown in FIG. 1, the DSaaS system may be embodied primarily in a server owned and/or operated by the company or organization providing the service (the “DSaaS provider”). The server may be operated by a data science contest manager at the DSaaS provider using a personal computing device such as a laptop computer…  The server may also be accessed by one or more data analysts 123 using their personal computing devices such as laptop computer. The data analyst may access the DSaaS system and associated data and results to evaluate the accuracy and utility of various predictive models or results provided by participants in a data science contest, for example.” (Cotton [0044]), “[a]lso shown in FIG. 1 are two third party servers 182 and 186. The third party servers 182, 186 represent external data sources that participants can draw upon and incorporate as input to their models…” (Cotton [0049]), and “…the participant may create a REST API that automatically queries weather station data maintained by a third party server…” (Cotton [0049])).  “Data and information… stored in one or more databases” in combination with “DSaaS system… owned and/or operated by the company or organization providing the service” is equivalent to “internal database”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Cotton with that of Adkins.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Adkins teaches setting the optimal hotel property price (Adkins [Abstract]).  Cotton teaches providing data science as a service using real time data prediction contest (Cotton [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Cotton’s data science onto Adkins.  Cotton specifically mentions applicability in hotel pricing, “capture the price optimization category, such as predicting movie sales according to discounts offered, hotel room bookings according to price, or even the number of candy bars sold by a vending machine conditional on a hypothetical choice of price” (Cotton [0046]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Adkins further teaches “creating a probabilistic hotel demand forecast model ... via a processor of the user terminal device of the company;” “One Model or Many: The three public customer segments, each evaluated on Weekdays/Weekend, make up six portions of demand that would each be expected to have different reference share, reference prices, and price sensitivity coefficients. In order to get separate price sensitivity coefficients, embodiments of the present disclosure may separate historical demand samples into six different regressions. However, each regression has fewer samples to work with in order to establish statistical significance. If the samples are kept together in one regression, there can only be one set of coefficients, but the number of samples is much higher. Experience with the data thus far suggests that performing a single regression with a year's worth of historical demand samples produces the most reliable results. We note, however, that both techniques are considered within the scope of the present disclosure.” (Adkins [0077]).
	Ramani teaches “creating a ... model by way of unsupervised continual machine learning” “In an embodiment, the score prediction engine 108 uses at least one of a supervised machine learning model and an unsupervised machine learning model to calculate the user satisfaction score.” (Ramani [0035]), “In an embodiment, the score prediction engine 108 continuously calculates and updates the user satisfaction score in order to check ongoing experience associated with the user at the hospitality unit. Thus, the user experience can be improved in real-time.” (Ramani [0038]). 
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ramani with that of Adkins in view of Cotton. As described above, Adkins in view of Cotton teaches creating a probabilistic model, and integrating continuous unsupervised machine learning techniques into the operation of the model of Adkins in view of Cotton will improve the accuracy of the results. This improvement in accuracy of results is accounted for in part by the continuous, real-time nature of the data collection so that all possible relevant data can be collected and analyzed in a timely manner. The improvement in accuracy of results is also accounted for in part by the unsupervised machine learning, which improves future accuracy based on analysis of past results.
	Adkins further teaches “computing a probabilistic hotel demand forecast for a hotel in a location ... based on a statistical analysis of prior hotel stays at the hotel in the location ... with an adjustment based on at least the financial data of the first set of data, wherein the adjustment is computed by the user terminal device based on a prior effect of at least the financial data on a number of prior hotel stays ...” (“[o]ne or more price sensitivity coefficients are calculated by the implementing computer. The price sensitivity coefficients are calculated based on the market data. The coefficients are calculated using known statistical techniques particularly applied to the objective of determining hotel property pricing” (Adkins [0020]), “…price sensitivity coefficients are also used to calculate a price elasticity value representing the responsiveness of demand for the hotel property to a change in the price of that property” (Adkins [0021]), “…purpose of the regression is to calculate the coefficients… based on historical demand samples…” (Adkins [0062]), “[d]emand history is made up of… the actual number of bookings for the Lead Hotel (rooms arriving)… the actual number of bookings for the rest of the competitors, and…  the public rates for the Lead Hotel and each of its competitors… at a particular point in time (number of days left prior to arrival)… for an arrival date… for a specific length-of-stay (LOS)… for a specific number of guests… from a particular customer segment (combination of booking source and market segment)” (Adkins [0080-0088]), and “…method may be performed repeatedly to maintain optimal pricing for the hotel property in response to a changing competitor environment. The frequency at which the method is repeated may be selected by an operator…” (Adkins [0023])).  “[P]erformed repeatedly to maintain optimal pricing… in response to a changing competitor environment” is equivalent to “adjustment based on at least the financial data”.
	Cotton further teaches “computing a probabilistic hotel demand forecast for a hotel in a location ... based on a statistical analysis of prior hotel stays at the hotel in the location ... with an adjustment based on at least the financial data of the first set of data ... wherein the adjustment is computed by the user terminal device based on a prior effect of at least the financial data on a number of prior hotel stays” (“[a]s shown in FIG. 1, the DSaaS system may be embodied primarily in a server owned and/or operated by the company or organization providing the service (the “DSaaS provider”). The server may be operated by a data science contest manager at the DSaaS provider using a personal computing device such as a laptop computer…  The server may also be accessed by one or more data analysts 123 using their personal computing devices such as laptop computer. The data analyst may access the DSaaS system and associated data and results to evaluate the accuracy and utility of various predictive models or results provided by participants in a data science contest, for example.” (Cotton [0044])).
Ramani teaches “... using the model ...” “In an embodiment, the score prediction engine 108 uses at least one of a supervised machine learning model and an unsupervised machine learning model to calculate the user satisfaction score.” (Ramani [0035]), “In an embodiment, the score prediction engine 108 continuously calculates and updates the user satisfaction score in order to check ongoing experience associated with the user at the hospitality unit. Thus, the user experience can be improved in real-time.” (Ramani [0038]). 
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ramani with that of Adkins in view of Cotton. As described above, Adkins in view of Cotton teaches creating a probabilistic model, and integrating continuous unsupervised machine learning techniques into the operation of the model of Adkins in view of Cotton will improve the accuracy of the results. This improvement in accuracy of results is accounted for in part by the continuous, real-time nature of the data collection so that all possible relevant data can be collected and analyzed in a timely manner. The improvement in accuracy of results is also accounted for in part by the unsupervised machine learning, which improves future accuracy based on analysis of past results.
Adkins in view of Cotton in view of Ramani does not, however Vavul does, teach “... data from the internal database of the company ...” (“Internal Databases 110 are databases that are particular to a client. These databases are not publicly available and are usually maintained by the client for a particular end user. These may contain information related to the customers of the client (customer profiles) or may contain information that is specific to a geographic location (like rental car operators operating in a particular city). The access to these databases is restricted to limited users.” (Vavul [0042]; (Fig. 1))); “FIG. 1 illustrates an environment in which the present Travel Manager may operate. Travel Manager 105 acts as an intermediary between a first party comprising information suppliers 101 and a second party comprising clients 103 and end users 104. Travel Manager 105 facilitates the management and flow of information between these two parties.” (Vavul [0037]); (“End users 104 may be Affiliates 121, Sub-agents 123, Group managers 125, Auction community 127, Individual browsers 129, or company employees 131. These end users access the websites hosted by clients 104 for personal or commercial travel planning.” (Vavul [0045])); (“The disclosed method may use information available in Internal Databases 110 to perform custom searches. Internal Databases 110 contain knowledge that may be specific to an end user or may be specific to a parameter like geographically local knowledge (e.g., a description of small hotels present in a city). These Internal Databases 110 may be maintained by the client or the Application Service Provider (ASP). Such databases make searches more efficient and effective (with respect to time and cost) by providing additional rules for narrowing various search results. For instance, when the General Manager of company ABC requests a travel solution, the rules for the search may be defined by information related to his corporate position, his likes and dislikes for hotels, cars, flights, and additional benefits he might be eligible for due to a tie-up with a hotel, etc. All these parameters would usually be provided in a client's internal database.” (Vavul [0085])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Vavul with that of Adkins in view of Cotton in view of Ramani. Adkins in view of Cotton in view of Ramani teaches analyzing data corresponding to all customers staying at a hotel or set of hotels. Vavul teaches analyzing data corresponding to specific users belonging to a company stored on a company’s internal database. The sole difference between the combined teachings of Adkins in view of Cotton in view of Ramani and the claim language is that Adkins in view of Cotton in view of Ramani does not disclose the analyzed data being data corresponding to specific users of a company. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claim language and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of data corresponding to specific users belonging to a company stored on a company’s internal database for data corresponding to all customers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Adkins further teaches “conserving resources of the network and the user terminal device by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location ...” (“…system may include the processor further programmed to transmit a hotel property price to one or more booking providers…” (Adkins [0024]) and “…method may further comprise the step of notifying (e.g., text message, e-mail, etc.) an operator when a new price is set. For example, the operator may be notified when the determined set price is different than the previous set price. In another example, the operator may be notified when the determined set price varies from the previous set price by more than a threshold value…” (Adkins [0023])).
	Cotton further teaches “conserving resources of the network and the user terminal device ... by reducing a number of iterations and time to find agreement between the user terminal device ... and a user terminal device of the hotel by displaying on the user terminal device, the probabilistic hotel demand forecast for the hotel in the location” (“The DSaaS system can improve quality and reduce costs for the system operator and its data consumers' business processes... The DSaaS system can efficiently identify the most relevant machine learning, statistical algorithms, and relevant data for a given task, avoid time consuming in-house iteration, and reduce time to market.” (Cotton [0041])); (“…mobile device and personal computing device may be equipped with an integral or connectable liquid crystal display (LCD), electroluminescent display, a light emitting diode (LED), organic light emitting diode (OLED) or another display screen, panel or device for viewing and manipulating files, data and other resources, for instance using a graphical user interface (GUI) or a command line interface (CLI)…” (Cotton [0295])).
	Adkins in view of Cotton in view of Ramani does not, however Vavul does, teach “... by the company ... of the company ...”, (“Internal Databases 110 are databases that are particular to a client. These databases are not publicly available and are usually maintained by the client for a particular end user. These may contain information related to the customers of the client (customer profiles) or may contain information that is specific to a geographic location (like rental car operators operating in a particular city). The access to these databases is restricted to limited users.” (Vavul [0042]; (Fig. 1))); “FIG. 1 illustrates an environment in which the present Travel Manager may operate. Travel Manager 105 acts as an intermediary between a first party comprising information suppliers 101 and a second party comprising clients 103 and end users 104. Travel Manager 105 facilitates the management and flow of information between these two parties.” (Vavul [0037]); (“End users 104 may be Affiliates 121, Sub-agents 123, Group managers 125, Auction community 127, Individual browsers 129, or company employees 131. These end users access the websites hosted by clients 104 for personal or commercial travel planning.” (Vavul [0045])); (“The disclosed method may use information available in Internal Databases 110 to perform custom searches. Internal Databases 110 contain knowledge that may be specific to an end user or may be specific to a parameter like geographically local knowledge (e.g., a description of small hotels present in a city). These Internal Databases 110 may be maintained by the client or the Application Service Provider (ASP). Such databases make searches more efficient and effective (with respect to time and cost) by providing additional rules for narrowing various search results. For instance, when the General Manager of company ABC requests a travel solution, the rules for the search may be defined by information related to his corporate position, his likes and dislikes for hotels, cars, flights, and additional benefits he might be eligible for due to a tie-up with a hotel, etc. All these parameters would usually be provided in a client's internal database.” (Vavul [0085])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Vavul with that of Adkins in view of Cotton in view of Ramani. Adkins in view of Cotton in view of Ramani teaches analyzing data corresponding to all customers staying at a hotel or set of hotels. Vavul teaches analyzing data corresponding to specific users belonging to a company stored on a company’s internal database. The sole difference between the combined teachings of Adkins in view of Cotton in view of Ramani and the claim language is that Adkins in view of Cotton in view of Ramani does not disclose the analyzed data being data corresponding to specific users of a company. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claim language and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of data corresponding to specific users belonging to a company stored on a company’s internal database for data corresponding to all customers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Accordingly, Claim 1 is obvious over Adkins in view of Cotton in view of Ramani and in further view of Vavul.
	Regarding Claim 12, “[a] computer program product for forecasting a hotel demand”, the claim and its limitations have the same technical features as that of Claim 1.
	Adkins further teaches “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a user terminal device of a company to cause the user terminal device ...” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Accordingly, Claim 12 is obvious over Adkins in view of Cotton in view of Ramani and in further view of Vavul.
	Regarding Claim 18, “[a] computer device comprising”, the claim and its limitations have the same technical features as that of Claim 1.
	Adkins further teaches “a processor” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Adkins further teaches “a network interface coupled to the processor to enable communication over a network” (“…system may further comprise a network interface in electronic communication with the processor…” (Adkins [0024])).
	Adkins further teaches “a user interface coupled to the processor” “…method may further comprise the step of notifying (e.g., text message, e-mail, etc.) an operator when a new price is set. For example, the operator may be notified when the determined set price is different than the previous set price. In another example, the operator may be notified when the determined set price varies from the previous set price by more than a threshold value…” (Adkins [0023])).
	Adkins further teaches “a storage device coupled to the processor” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Adkins further teaches “a code stored in the storage device, wherein an execution of the code by the processor configures the computing device to perform acts comprising” (“…present disclosure may be embodied as a non-transitory medium having computer-readable instructions for causing a processor to perform embodiments of the method (see, e.g., FIG. 3)…” (Adkins [0024])).
	Accordingly, Claim 18 is obvious over Adkins in view of Cotton in view of Ramani and in further view of Vavul.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul, in view of Belgaied Hassine (US Pat. App. Pub. No. US 20090234710 A1).
	Regarding Claim 2, Adkins in view of Cotton in view of Ramani in view of Vavul teach the limitations of Claim 1.
	Adkins in view of Cotton in view of Ramani in view of Vavul do not explicitly teach, but Belgaied Hassine teaches “updating the adjustment as additional financial data of the company is released” (“[a] learning system: the outcome of past transactions and the test of new offers are systematically used to improve choice models and Enterprise offering overtime…” (Belgaied Hassine [0061])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Belgaied Hassine with that of Adkins in view of Cotton in view of Ramani in view of Vavul.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins in view of Cotton in view of Ramani in view of Vavul function together for optimal hotel property pricing and data science (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract]).  Belgaied Hassine teaches enterprises selling portfolios of products/services, and optimizing the expected value of transactions with consumers (Belgaied Hassine [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Belgaied Hassine’s optimization onto Adkins in view of Cotton in view of Ramani in view of Vavul.  Belgaied Hassine specifically mentioned its applicability in the hotel industry, “application of Revenue Management is the travel industry… hotels...” (Belgaied Hassine [0032]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 2 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Belgaied Hassine.

Claims 3, 4, 7, 8, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti (US Pat. App. Pub. No. US 20150310570 A1).
	Regarding Claim 3, Adkins in view of Cotton in view of Ramani in view of Vavul teach the limitations of Claim 1.
	Adkins in view of Cotton in view of Ramani in view of Vavul do not explicitly teach, but Benvenuti teaches “calculating, on the user terminal device, a threshold volume for the hotel in the location” (“…the rule threshold may be specific to a set of rule conditions. For example, the rule threshold may be set to a first value for weekdays and to a second value for weekends…” (Benvenuti [0044]), and “…rule threshold may be a capacity at which a given pricing rule takes effect. In one embodiment, once the capacity decreases below a given threshold (or bookings or forecasted demand increases above a given threshold), a travel property may wish to adjust the room type price modifier accordingly…” (Benvenuti [0047])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Benvenuti with that of Adkins in view of Cotton in view of Ramani in view of Vavul.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins in view of Cotton in view of Ramani in view of Vavul function together for optimal hotel property pricing and data science (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract]).  Benvenuti teaches identifying the market competitors for a travel property, and identifying pricing rules accordingly (Benvenuti [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Benvenuti’s pricing rules onto Adkins in view of Cotton in view of Ramani in view of Vavul.  Benvenuti’s embodiments allow for “various modules and components may be described in regards to their roles in determining a price for one unit of lodging (e.g., a hotel room) that will optimize the profit for the owner of the property” (Benvenuti [0045]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 3 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.
	Regarding Claim 19, the claim and its limitations have the same technical features as that of Claim 3.  Accordingly, Claim 19 is rejected under a substantially similar analysis, and is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.

	Regarding Claim 4, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 3.
	Benvenuti further teaches “comparing the threshold volume to a forecasted volume generated by the probabilistic hotel demand” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins in view of Cotton in view of Ramani in view of Vavul and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3, and similarly applies to subsequent limitations.
	Benvenuti further teaches “indicating a high volume condition on a display of the user terminal device when the forecasted volume is greater than or equal to the threshold volume; and indicating a low volume condition on the display of the user terminal device when the forecasted volume is less than the threshold volume” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “when forecasted volume is greater… [or]… less than the threshold volume”.
Accordingly, Claim 4 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.

	Regarding Claim 7, Adkins in view of Cotton in view of Ramani in view of Vavul teach the limitations of Claim 1.
Adkins in view of Cotton in view of Ramani in view of Vavul does not teach, but Benvenuti teaches “calculating, on the user terminal device, a threshold confidence level for the hotel in the location” (“[e]rror determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins, Cotton, and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
Accordingly, Claim 7 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.
	Regarding Claim 20, the claim and its limitations have the same technical features as that of Claim 7.  Accordingly, Claim 20 is rejected under a substantially similar analysis, and is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.

	Regarding Claim 8, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 7.
	Benvenuti further teaches “comparing the threshold confidence level to a forecasted confidence level generated by the probabilistic hotel demand forecast” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043]), and “[e]rror determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins in view of Cotton in view of Ramani in view of Vavul and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3, and similarly applies to subsequent limitations.
	Benvenuti further teaches “upon determining that the forecasted confidence level is greater than or equal to the threshold confidence level, indicating a high confidence condition; and upon determining that the forecasted confidence level is less than the threshold confidence level, indicating a low confidence condition” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “forecasted confidence level is greater… [or]… less than the threshold confidence”.
Accordingly, Claim 8 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.

	Regarding Claim 13, Adkins in view of Cotton in view of Ramani in view of Vavul teach the limitations of Claim 12.
Adkins in view of Cotton in view of Ramani in view of Vavul does not teach, but Benvenuti teaches “calculate a threshold volume for the hotel in the location” (“…the rule threshold may be specific to a set of rule conditions. For example, the rule threshold may be set to a first value for weekdays and to a second value for weekends…” (Benvenuti [0044]), and “…rule threshold may be a capacity at which a given pricing rule takes effect. In one embodiment, once the capacity decreases below a given threshold (or bookings or forecasted demand increases above a given threshold), a travel property may wish to adjust the room type price modifier accordingly…” (Benvenuti [0047])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins in view of Cotton in view of Ramani in view of Vavul, and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3, and similarly applies to subsequent limitations.
	Benvenuti further teaches “compare the threshold volume to a forecasted volume generated by the probabilistic hotel demand forecast” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).
	Benvenuti further teaches “indicate a high volume condition when the forecasted volume is greater than or equal to the threshold volume; and indicate a low volume condition when the forecasted volume is less than the threshold volume” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “when forecasted volume is greater… [or]… less than the threshold volume”.
Accordingly, Claim 13 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.

	Regarding Claim 15, Adkins in view of Cotton in view of Ramani in view of Vavul teach the limitations of Claim 12.
	Adkins in view of Cotton in view of Ramani in view of Vavul does not teach, but Benvenuti teaches “calculate a threshold confidence level for the hotel in the location” (“[e]rror determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins in view of Cotton in view of Ramani in view of Vavul, and Benvenuti.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3, and similarly applies to subsequent limitations.
	Benvenuti  further teaches “compare the threshold confidence level to a forecasted confidence level generated by the probabilistic hotel demand forecast” (“…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043]), and “Error determination module may determine a forecasting error for the demand forecast based, for example, on a median absolute deviation, a mean absolute percentage error, or by some other method” (Benvenuti [0034])).  “Error determination” is equivalent to “confidence level”.
Benvenuti further teaches “indicate a high confidence condition when the forecasted confidence level is greater than or equal to the threshold confidence level; and indicate a low confidence condition when the forecasted confidence level is less than the threshold confidence level” (“…pricing rules engine may optionally notify the user that the rule has taken affect and that the final price has been adjusted accordingly…” (Benvenuti [0053], and “…a certain rule may go into effect when the bookings at the property are above or below a certain level or when the forecasted demand is above or below a given threshold…” (Benvenuti [0043])).  “Rule has taken affect” is equivalent to “forecasted confidence level is greater… [or]… less than the threshold confidence”.
Accordingly, Claim 15 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins, Cotton, Benvenuti, in view of Arora (Is your hotel ready for the dynamic pricing revolution, 06/25/2015).
	Regarding Claim 5, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 4.
	Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti does not teach, but Arora teaches “wherein a hybrid pricing strategy is displayed on the user terminal device when the high volume condition is indicated” (“[a]irlines and large hotel brands have been using dynamic rates since over a decade, to maximize top-line revenues. Prices frequently vary based on demand: season, month, weeks, days or hours, depending on the hotel’s capacity to manage large updates in a short time…”, “[b]y matching price to demand, hoteliers have a greater opportunity to capture higher profitability business during peak periods…”, and “…a hybrid pricing for corporate and travel buyers – we provide them fixed contract rates and commission, and offer them a user login to check the dynamic rate with their discount included at any time…” (Arora)).  “Peak periods” is equivalent to “high volume”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Arora with that of Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, and Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract], Benvenuti [Abstract]).  Arora teaches maximizing hotel revenue based on demand, to solve “[a] hotel’s challenge… to sell its inventory at the highest rate possible” (Arora [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Arora’s pricing strategies onto Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.  Arora addresses the need “to have a correct pricing structure” and to “offer the right room at the right time and the right price using dynamic pricing” (Arora [p. 2]).  Arora therefore further complements Adkins, Cotton, and Benvenuti, via additional strategies to achieve optimal pricing.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 5 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Arora.

	Regarding Claim 6, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 4.
Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti does not teach, but Arora teaches “wherein a fixed pricing strategy is displayed on the user terminal device when the low volume condition is indicated” (“[o]n the other hand, lower flexible rates during off-season help to generate additional demand that might not have existed before. Although, it is always wise to set a floor price, which should be equal to the lowest “positioning” price that you might be willing to accept for your room.” (Arora)).  “Floor price” and “lowest ‘positioning’ price” are equivalent to “fixed pricing strategy”.  “Off-season” is equivalent to “low volume”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, and Arora.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar to that of Claim 5.
	Accordingly, Claim 6 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Arora.

	Regarding Claim 14, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 13.
Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti does not teach, but Arora teaches “display, on the user terminal device, a hybrid pricing strategy when the high volume condition is indicated; and” (“[a]irlines and large hotel brands have been using dynamic rates since over a decade, to maximize top-line revenues. Prices frequently vary based on demand: season, month, weeks, days or hours, depending on the hotel’s capacity to manage large updates in a short time…”, “[b]y matching price to demand, hoteliers have a greater opportunity to capture higher profitability business during peak periods…”, and “…a hybrid pricing for corporate and travel buyers – we provide them fixed contract rates and commission, and offer them a user login to check the dynamic rate with their discount included at any time…” (Arora)).  “Peak periods” is equivalent to “high volume”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, and Arora.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar to that of Claim 5, and similarly applies to subsequent limitations.
Arora further teaches “display, on the user terminal device, a fixed pricing strategy when the low volume condition is indicated” (“[o]n the other hand, lower flexible rates during off-season help to generate additional demand that might not have existed before. Although, it is always wise to set a floor price, which should be equal to the lowest “positioning” price that you might be willing to accept for your room.” (Arora)).  “Floor price” and “lowest ‘positioning’ price” are equivalent to “fixed pricing strategy”.  “Off-season” is equivalent to “low volume”.
	Accordingly, Claim 14 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Arora.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of ERevMax (2019: Time to relook at your hotel cancellation policies, 01/30/2019).
	Regarding Claim 9, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 8.
Adkins in view of Cotton in view of Ramani in view of Vavul in view of Bevenuti does not teach, but ERevMax teaches “upon determining the high confidence condition, displaying, on the user terminal device, a pricing strategy comprising committing to certain volumes and being willing to take a penalty if the certain volumes are not reached” (“[h]igh-demand hotels often charge one night’s stay immediately after booking and debit the rest of the amount closer to the arrival while enforcing a strict no-show / cancellation penalty. While booking, guests are made aware of these finer points and as a result think twice before going for cancellation.” (ERevMax [p. 2])).  “High-demand” is equivalent to “high confidence”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from ERevMax with that of Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, and Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract], Benvenuti [Abstract]).  ERevMax teaches addressing/reconciling hotel cancellation (ERevMax [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement ERevMax’s cancellation considerations onto Adkins, Cotton, and Benvenuti.  ERevMax further considers hotel revenue optimization, as “high cancellation rate especially closer to the arrival has a major impact on the hotel’s revenue management” (ERevMax [p. 2]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 9 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of ERevMax.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Ansari (How smart hotel inventory distribution makes the hotel business profitable, 07/30/2018).
	Regarding Claim 10, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 8.
	Adkins in view of Cotton in view of Ramani in view of Vavul in view of Bevenuti does not teach, but Ansari teaches “upon determining the low confidence condition, displaying, on the user terminal device, a pricing strategy comprising a no volume commitment” (“[h]otel Industry is all about flexible prices. Whenever the demand is high you should raise your price and get the most out of the high demand season.  Similarly, when there is low demand you need to offer discounts to your customers” (Ansari [p. 3])).  “Low demand” is equivalent to “low confidence”.  “Discounts” is equivalent to “no volume commitment”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from ERevMax with that of Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins, Cotton, and Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract], Benvenuti [Abstract]).  Ansari teaches the need for inventory management in the hotel industry (Ansari [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ansari’s hotel inventory management onto Adkins, Cotton, and Benvenuti.  Ansari further explores hotel pricing optimization, and addresses the need, where “hotel has to manage his inventory in such a way that a perfect balance is maintained and he gets the maximum margin” (Ansari [p. 4]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 10 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Ansari.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Menich (US Pat. App. Pub. No. US 20120116844 A1).
	Regarding Claim 11, Adkins in view of Cotton in view of Ramani in view of Vavul teach the limitations of Claim 1.
Adkins in view of Cotton in view of Ramani in view of Vavul does not teach, but Menich teaches “sending the pricing strategy from the user terminal device to hotel user terminal device for approval” (“TPO (Travel Price Optimization) is an industry-neutral or industry agnostic price optimization solution that recommends optimal prices for goods and/or services by performing a simultaneous evaluation of all network-wide demand and supply considerations” (Menich [0003])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Menich with that of Adkins in view of Cotton in view of Ramani in view of Vavul.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins in view of Cotton in view of Ramani in view of Vavul function together for optimal hotel property pricing and data science (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract]).  Menich teaches price optimization based on supply and demand (Menich [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Menich’s price optimization onto Adkins in view of Cotton in view of Ramani in view of Vavul.  Menich specifically mentions its “unique function of the current technology that can be very useful as a tool to support data for hotels attempting to decide whether or not to accept a rate recommendation…” (Menich [0082]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Menich further teaches “receiving a response to the pricing strategy from the hotel user terminal device” (“[a] system capable of providing a pricing review process, the pricing representing real world perishable assets…” (Menich [Claim 13]), and “…claim 13, wherein an interface receives user input to accept, reject or change the price recommendations…” (Menich [Claim 22])).
	Menich further teaches “upon determining from the received response that the pricing strategy is accepted, accepting the pricing strategy for the hotel; and upon determining from the received response that the pricing strategy is not accepted, modifying the pricing strategy based on historical pricing strategy data of the hotel and sending the modified pricing strategy from the user terminal device to the hotel user terminal device” (“…user, via an appropriate interface and input device, can override one or more of the price recommendations based on, for example, user specific knowledge, business requirements, company objectives, predicted activity(ies), or in general any criteria…” (Menich [0072]), and “…users are asked on a daily basis to review a 120 day calendar and review recommendations for weeks when exceptional recommendations have been made, and where necessary, accept, reject, or change the recommended rate. Users are also asked to review all rates for upload…” (Menich [0074])).
Accordingly, Claim 11 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Menich.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of ERevMax and Ansari.
	Regarding Claim 16, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 15.
	Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti does not teach, but ERevMax teaches “upon determining the high confidence condition, display, on the user terminal device, a pricing strategy comprising committing to certain volumes and being willing to take a penalty if the certain volumes are not reached; and” (“[h]igh-demand hotels often charge one night’s stay immediately after booking and debit the rest of the amount closer to the arrival while enforcing a strict no-show / cancellation penalty. While booking, guests are made aware of these finer points and as a result think twice before going for cancellation.” (ERevMax [p. 2])).  “High-demand” is equivalent to “high confidence”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from ERevMax with that of Adkins in view of Cotton in view of Ramani in view of Vavul  in view of Benvenuti.  Please see above (Claim 9) for combination analysis.  The rationale to combine is substantially similar to that of Claim 9.
	Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, and ERevMax do not teach, but Ansari teaches “upon determining the low confidence condition, display, on the user terminal device, a pricing strategy comprising no volume commitment” (“[h]otel Industry is all about flexible prices. Whenever the demand is high you should raise your price and get the most out of the high demand season.  Similarly, when there is low demand you need to offer discounts to your customers” (Ansari [p. 3])).  “Low demand” is equivalent to “low confidence”.  “Discounts” is equivalent to “no volume commitment”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ansari with that of Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti in view of ERevMax.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti in view of ERevMax function together for optimal hotel property pricing, data science, pricing rules, and cancellation policies (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract], Benvenuti [Abstract], ERevMax [p. 1]).  Ansari teaches the need for inventory management in the hotel industry (Ansari [p. 1]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ansari’s hotel inventory management onto Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti in view of ERevMax.  Ansari further explores hotel pricing optimization, and addresses the need, where “hotel has to manage his inventory in such a way that a perfect balance is maintained and he gets the maximum margin” (Ansari [p. 4]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, Claim 16 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul Benvenuti in view of ERevMax in view of Ansari.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Menich.
	Regarding Claim 17, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti teach the limitations of Claim 15.
	Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti does not teach, but Menich teaches “send the pricing strategy from the user terminal device to hotel user terminal device for approval” (“TPO (Travel Price Optimization) is an industry-neutral or industry agnostic price optimization solution that recommends optimal prices for goods and/or services by performing a simultaneous evaluation of all network-wide demand and supply considerations” (Menich [0003])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Menich with that of Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti function together for optimal hotel property pricing, data science, and pricing rules (Adkins [Abstract]), Cotton [Abstract], Ramani [Abstract], Vavul [Abstract], Benvenuti [Abstract]).  Menich teaches price optimization based on supply and demand (Menich [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Menich’s price optimization onto Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti.  Menich specifically mentions its “unique function of the current technology that can be very useful as a tool to support data for hotels attempting to decide whether or not to accept a rate recommendation…” (Menich [0082]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
Menich further teaches “receive a response to the pricing strategy from the hotel user terminal device” (“[a] system capable of providing a pricing review process, the pricing representing real world perishable assets…” (Menich [Claim 13]), and “…claim 13, wherein an interface receives user input to accept, reject or change the price recommendations…” (Menich [Claim 22])).
Menich further teaches “upon determining from the received response that the pricing strategy is accepted, accept the pricing strategy for the hotel by the user terminal device of the company; and upon determining from the received response that the pricing strategy is not accepted; modify the pricing strategy based on historical pricing strategy data; and send the modified pricing strategy from the user terminal device to the hotel terminal device for approval” (“…user, via an appropriate interface and input device, can override one or more of the price recommendations based on, for example, user specific knowledge, business requirements, company objectives, predicted activity(ies), or in general any criteria…” (Menich [0072]), and “…users are asked on a daily basis to review a 120 day calendar and review recommendations for weeks when exceptional recommendations have been made, and where necessary, accept, reject, or change the recommended rate. Users are also asked to review all rates for upload…” (Menich [0074])).
	Accordingly, Claim 17 is obvious over Adkins in view of Cotton in view of Ramani in view of Vavul in view of Benvenuti, in view of Menich.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628

/DANIEL VETTER/              Primary Examiner, Art Unit 3628